

Exhibit 10.42


AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT AND AMENDMENT NUMBER ONE TO GENERAL
CONTINUING GUARANTY
THIS AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT AND AMENDMENT NUMBER ONE TO
GENERAL CONTINUING GUARANTY (this “Amendment”), dated as of December 27, 2016 is
entered into by and among, on the one hand, the several banks and other
financial institutions and lenders from time to time party hereto (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and, collectively, as the
“Lenders”), and CITY NATIONAL BANK, a national banking association, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and, on the other hand, ACRC
LENDER LLC, a Delaware limited liability company (the “Borrower”) and ARES
COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation (“Guarantor”), and in
light of the following:
W I T N E S S E T H
WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of March 12, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, Guarantor and Agent are parties to that certain General Continuing
Guaranty, dated as of March 12, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Guaranty”);
WHEREAS, Borrower has requested that Agent and Lenders make certain amendments
to the Credit Agreement and Guaranty; and
WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to make certain amendments to the Credit Agreement and the Guaranty.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. All initially capitalized terms used herein and not otherwise
defined herein (including the preamble and recitals hereof) shall have the
meanings ascribed thereto in the Credit Agreement.
2.Amendments to the Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended and modified by
adding or amending and restating, as applicable, the following definitions as
follows:
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, that no issuer of a Specified Third Party Securitization
shall be considered an “Affiliate” of such Person.




1

--------------------------------------------------------------------------------




“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible;
provided, that “Assets” shall be determined without regard to the effects of
consolidation of any issuer of a Specified Third Party Securitization on the
financial statements of such Person under Accounting Standards Codification
Section 810, as amended, modified or supplemented from time to time, or
otherwise under GAAP.
“Debt” with respect to any Person, means: (i) all indebtedness, whether or not
represented by bonds, debentures, notes, securities, or other evidences of
indebtedness, for the repayment of money borrowed, (ii) all indebtedness
representing deferred payment of the purchase price of property or assets, (iii)
all indebtedness under any lease which, in conformity with GAAP, is required to
be capitalized for balance sheet purposes, (iv) all indebtedness under
guaranties, endorsements, assumptions, or other contingent obligations, in
respect of, or to purchase or otherwise acquire, indebtedness of others, and (v)
all indebtedness secured by a lien existing on property owned, subject to such
lien, whether or not the indebtedness secured thereby shall have been assumed by
the owner thereof; provided, that “Debt” shall be determined without regard to
the effects of consolidation of any issuer of a Specified Third Party
Securitization on the financial statements of such Person under Accounting
Standards Codification Section 810, as amended, modified or supplemented from
time to time, or otherwise under GAAP.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture, limited liability company or other entity
(heretofore, now or hereafter established) of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP; provided, that no
issuer of a Specified Third Party Securitization shall be considered a
“Subsidiary” of Guarantor or any of its Affiliates.
“Specified Third Party Securitization” means any securitization transaction that
was not established or sponsored by Guarantor or any of its Affiliates.
3.Amendments to the Guaranty.
(a)    Section 1(a) of the Guaranty is hereby amended by adding or amending and
restating, as applicable, the following definitions:
“Debt” with respect to any Person, means: (i) all indebtedness, whether or not
represented by bonds, debentures, notes, securities, or other evidences of
indebtedness, for the repayment of money borrowed, (ii) all indebtedness
representing deferred payment of the purchase price of property or assets, (iii)
all indebtedness under any lease which, in conformity with GAAP, is required to
be capitalized for balance sheet purposes, (iv) all indebtedness under
guaranties, endorsements, assumptions, or other contingent obligations, in
respect of, or to purchase or otherwise acquire, indebtedness of others, and (v)
all indebtedness secured by a lien existing on property owned, subject to such
lien, whether or not the indebtedness secured thereby shall have been assumed by
the owner thereof; provided, that “Debt” shall be determined without regard to
the effects of consolidation of any issuer of a Specified Third Party
Securitization on the financial statements of such Person under Accounting
Standards Codification Section 810, as amended, modified or supplemented from
time to time, or otherwise under GAAP.


2

--------------------------------------------------------------------------------




“Fixed Charge Coverage Ratio” means EBITDA (as determined in accordance with
GAAP) for the immediately preceding twelve (12) month period ending on the last
date of the applicable Test Period, divided by the Fixed Charges for the
immediately preceding twelve (12) month period ending on the last date of the
applicable Test Period; provided, that the “Fixed Charge Coverage Ratio” and
associated components thereof (including Debt Service, EBITDA, Fixed Charges and
Net Income) shall be determined without regard to the effects of consolidation
of any issuer of a Specified Third Party Securitization on the financial
statements of any applicable Person under Accounting Standards Codification
Section 810, as amended, modified or supplemented from time to time, or
otherwise under GAAP.
“Tangible Net Worth” means all amounts that would be included under capital or
shareholder's equity (or any like caption) on the balance sheet of any Person,
minus (a) amounts owing to that Person from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with such Person or any Affiliate thereof, (b) intangible
assets, and (c) prepaid taxes and/or expenses, plus deferred origination fees,
net of deferred origination costs, all on or as of such date; provided, that
“Tangible Net Worth” shall be determined without regard to the effects of
consolidation of any issuer of a Specified Third Party Securitization on the
financial statements of such Person under Accounting Standards Codification
Section 810, as amended, modified or supplemented from time to time, or
otherwise under GAAP. For sake of clarity, mortgage servicing rights shall not
be deemed to be intangible assets.
(b)    Section 8(a)(i) of the Guaranty is hereby amended and restated in its
entirety as follows:
“(i) Within 120 days after the end of each fiscal year of Guarantor, an annual
report containing a consolidated statement of assets, liabilities, and capital
as of the end of such fiscal year, and consolidated statements of operations and
cash flows, for the year then ended, prepared in accordance with accounting
principles generally accepted in the United States , all of which shall be
accompanied by a report and an unqualified opinion by independent certified
public accountants of recognized standing selected by Guarantor and reasonably
satisfactory to Agent (for the avoidance of doubt, such unqualified opinion
shall not include any qualifications or exceptions, including any (i) a “going
concern” or like qualification or exception, (ii) any qualification or exception
as to the scope of such audit (except as set forth above), or (iii) any
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 8(b)) together with a reconciliation of the
calculation of the Fixed Charge Coverage Ratio for such period and the Tangible
Net Worth as of the end of such period, in each case as defined under the
Guaranty, against such calculation in accordance with GAAP; provided however,
Guarantor may satisfy its obligations to deliver the financial statements
described in this Section 8(a)(i) by furnishing to the Agent (A) a copy of
Guarantor’s annual report on Form 10-K (or any applicable successor form) in
respect of such fiscal year, together with the financial statements required to
be attached thereto, together with a reconciliation of the calculation of the
Fixed Charge Coverage Ratio for such period and the Tangible Net Worth as of the
end of such period, in each case as defined under the Guaranty, against such
calculation in accordance with GAAP, and (B) an unqualified opinion by Ernst &
Young LLP or another “Big 4” accounting firm that satisfies the requirements set
forth above;”
(c)    Section 8(a)(ii) of the Guaranty is hereby amended and restated in its
entirety as follows:
“(ii) Within 60 days after the end of each of the first three quarters of each
fiscal year of Guarantor, an unaudited financial report containing a
consolidated statement of assets, liabilities, and capital, and consolidated
statements of operations and cash flows, in each case for the period then ended,
together with a reconciliation of the calculation of the Fixed Charge Coverage
Ratio for such period and the Tangible Net Worth as of the end of such period,
in each case as defined under the Guaranty, against such calculation


3

--------------------------------------------------------------------------------




in accordance with GAAP; provided however, Guarantor may satisfy its obligations
to deliver the financial statements described in this Section 8(a)(ii) by
furnishing to the Agent a copy of Guarantor’s quarterly report on Form 10-Q (or
any applicable successor form) in respect of such fiscal quarter, together with
the financial statements required to be attached thereto, together with a
reconciliation of the calculation of the Fixed Charge Coverage Ratio for such
period and the Tangible Net Worth as of the end of such period, in each case as
defined under the Guaranty, against such calculation in accordance with GAAP;”
4.Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of the Amendment
(such date being the “Fourth Amendment Effective Date”):
(a)    Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.
(b)    Agent shall have received the reaffirmation and consent of Guarantor
attached hereto as Exhibit A, duly executed and delivered by an authorized
officer of Guarantor.
(c)    After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).
(d)    No litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein shall be
pending or, to Borrower’s knowledge, overtly threatened that could reasonably be
expected to have: (i) a material adverse effect on Borrower’s ability to repay
the Loans or (ii) a Material Adverse Effect on Borrower.
(e)    After giving effect to this Amendment, no Event of Default or Unmatured
Event of Default shall have occurred and be continuing or shall result from the
consummation of the transactions contemplated herein.
(f)    All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.
5.Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders as follows:
(a)It a duly organized and validly existing limited liability company in good
standing under the law of the State of Delaware and is duly qualified to conduct
business in all jurisdictions where its failure to do so could reasonably be
expected to have a Material Adverse Effect on Borrower.
(b)It has all requisite limited liability company power to execute and deliver
this Amendment and the other Loan Documents to which it is a party, and to
borrow the sums provided for in the Credit Agreement. Borrower has all
governmental licenses, authorizations, consents, and approvals necessary to own
and operate its Assets and to carry on its businesses as now conducted and as
proposed to be conducted, other than licenses, authorizations, consents, and
approvals that are not currently required or the failure to obtain which could
not reasonably be expected to have a Material Adverse Effect on the Loan


4

--------------------------------------------------------------------------------




Parties, taken as a whole. The execution, delivery, and performance of this
Amendment and the other Loan Documents to which it is a party have been duly
authorized by Borrower and all necessary limited liability company action in
respect thereof has been taken, and the execution, delivery, and performance
thereof do not require any consent or approval of any other Person that has not
been obtained (except for such consents or approvals as could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole).
(c)The execution, delivery, and performance by Borrower of this Amendment and
the other Loan Documents to which it is a party, do not and will not: (i)
violate (A) any provision of any federal (including the Exchange Act), state, or
local law, rule, or regulation (including Regulations T, U, and X of the Federal
Reserve Board) binding on any Loan Party, (B) any order of any domestic
Governmental Authority, court, arbitration board, or tribunal binding on any
Loan Party, or (C) the Governing Documents of any Loan Party, or (ii) contravene
any provisions of, result in a breach of, constitute (with the giving of notice
or the lapse of time) a default under, or result in the creation of any Lien
(other than a Permitted Lien) upon any of the Assets of any Loan Party pursuant
to, any Contractual Obligation of any Loan Party, or (iii) require termination
of any Contractual Obligation of any Loan Party, or (iv) constitute a tortious
interference with any Contractual Obligation of any Loan Party, in each case,
except as could not reasonably be expected to have a Material Adverse Effect on
the Loan Parties, taken as a whole.
(d)Other than such as may have previously been obtained, filed, or given, as
applicable, no consent, license, permit, approval, or authorization of,
exemption by, notice to, report to or registration, filing, or declaration with,
any Governmental Authority is required in connection with the execution,
delivery, and performance by the Loan Parties of this Amendment or the Loan
Documents to which they are a party, in each case, except as could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.
(e)This Amendment and the other Loan Documents to which Borrower is a party,
when executed and delivered by Borrower, will constitute the legal, valid, and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms except as the enforceability hereof or thereof may be affected by:
(i) bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally, and (ii) equitable
principles of general applicability (whether considered in a proceeding in
equity or law).
(f)No litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein shall be
pending or, to Borrower’s knowledge, overtly threatened that could reasonably be
expected to have: (i) a material adverse effect on Borrower’s ability to repay
the Loans or (ii) a Material Adverse Effect on Borrower.
(g)No Event of Default or Unmatured Event of Default has occurred and is
continuing as of the date of the effectiveness of this Amendment.
(h)No event or development has occurred as of the date of the effectiveness of
this Amendment which could reasonably be expected to result in a Material
Adverse Effect with respect to any Loan Party.
(i)The representations and warranties set forth in this Amendment, in the Credit
Agreement and in the Guaranty, as amended by this Amendment and after giving
effect to this Amendment, and the other Loan Documents to which Borrower is a
party are true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that


5

--------------------------------------------------------------------------------




already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
(j)This Amendment has been entered into without force or duress, of the free
will of Borrower, and the decision of Borrower to enter into this Amendment is a
fully informed decision and Borrower is aware of all legal and other
ramifications of each such decision.
(k)It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.
6.GOVERNING LAW; JURISDICTION AND VENUE; WAIVER OF TRIAL BY JURY. THIS AMENDMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW, JURISDICTION AND
VENUE, AND WAIVER OF TRIAL BY JURY SET FORTH IN SECTIONS 11.6 – 11.8 OF THE
CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
7.Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.
8.Effect on Loan Documents.
(a)    The Credit Agreement and the Guaranty, as amended hereby, and each of the
other Loan Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects. The execution, delivery, and performance of this Amendment shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of Agent or any Lender under the Credit Agreement,
the Guaranty, or any other Loan Document. Except for the amendments to the
Credit Agreement and the Guaranty expressly set forth herein, the Credit
Agreement, the Guaranty, and the other Loan Documents shall remain unchanged and
in full force and effect. The modifications set forth herein are limited to the
specifics hereof (including facts or occurrences on which the same are based),
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall neither excuse any future non-compliance with
the Loan Documents nor operate as a waiver of any Event of Default or Unmatured
Event of Default, shall not operate as a consent to any waiver, consent or
further amendment or other matter under the Loan Documents, and shall not be
construed as an indication that any future waiver or amendment of covenants or
any other provision of the Credit Agreement or the Guaranty will be agreed to,
it being understood that the granting or denying of any waiver or amendment
which may hereafter be requested by Borrower remains in the sole and absolute
discretion of Agent and the Lenders. To the extent that any terms or provisions
of this Amendment conflict with those of the Credit Agreement, the Guaranty, or
the other Loan Documents, the terms and provisions of this Amendment shall
control.


6

--------------------------------------------------------------------------------




(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement and Guaranty to “this Agreement”, “this Guaranty”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”, “the
Guaranty”, “thereunder”, “therein”, “thereof” or words of like import referring
to the Credit Agreement or the Guaranty, shall mean and be a reference to the
Credit Agreement and the Guaranty, respectively, as modified and amended hereby.
(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement or the Guaranty, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement and the Guaranty as
modified or amended hereby.
(d)    This Amendment is a Loan Document.
(e)    The rules of construction set forth in Section 1.2 of the Credit
Agreement are incorporated herein by this reference, mutatis mutandis.
9.Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement, the Guaranty, and the other Loan Documents constitute the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
10.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
11.Reaffirmation of Obligations. Borrower hereby reaffirms its obligations under
each Loan Document to which it is a party. Borrower hereby further ratifies and
reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with the Security
Agreement or any other Loan Document to Agent, on behalf and for the benefit of
each member of the Lender Group, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all collateral
heretofore pledged as security for such obligations, continues to be and remain
collateral for such obligations from and after the date hereof. Borrower hereby
further does grant to Agent, a security interest in the Collateral (as defined
in the Security Agreement) in order to secure all of its present and future
Obligations.
12.Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement, the Guaranty, and the Loan
Documents to which it is a party effective as of the date hereof and as amended
hereby.
13.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[signature pages follow]




7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.


ACRC LENDER LLC,
a Delaware limited liability company, as Borrower




By /s/ John B. Jardine                
Name: John B. Jardine
Title: President and Co-Chief Executive Officer




ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation,
as Guarantor




By /s/ John B. Jardine                
Name: John B. Jardine
Title: President and Co-Chief Executive Officer








8

--------------------------------------------------------------------------------






CITY NATIONAL BANK,
a national banking association,
as Agent and as a Lender



By /s/ Brandon L. Feitelson                
Name: Brandon L. Feitelson, C.F.A.
Title: Senior Vice President




































































    


9